E                              GENERAL
                       OF     TEXAS




                            August    7,   1948

Ron. Hall licr Logan  Chairman
State Board of Con e rel
Austin,  Texas
                         Opinion           No.   V-656
                              Re:     Authority  of the State %oard
                                      of Control  to expend local
                                      funds of the Wichita Falls
                                      State Hospital. for the pup-
                                      chass and operation   of a
                                      bus for employees of the
                                      Hospftal O
Dear Sir:

            Your request      for    an opinion    reads:

     we contemplate        purchase of a bus, hfring
     necessary    driver    and placing      said bus in
     operation    between the Wfchfta Falls           State
     Hospital   and the City of Wfchfta Falls.
     The items of expense connecteq            wfth this
     venture will be pafd for out of the local
     funds of the Wichfta        Falls    State Hospital,,
     The bus will     serve to carry employees from
     the Institution       to the city and return,          to
     carry patfents      to and from the city,         and to
     carry fnstftutfonal        mail to and from the
     cfty,    No persons’other        than employees
     and patients     wfll    be permitted     to ride on
     said bus and no charges will           be made of
     such pePsons who ride the bus,              From each
     employee rfdfng       the bus we anticipate        ob-
     taining   a statement      relieving     the State
     of Texas of any and all liability              in the
     event of Injury to such employee while
     aboard the bus.

     “We fail    to find a specffic  provision    for
     transportation     of employees among the emolu-
     ments granted to employees but we feel that
     the operation     of such a bus to carry employ-
     ees to and from the Cfty of Wichita       Falls
     will  enable us to obtain better      employees.
Hon. Hall      II4 Legan - Page 2            (v-656)



        Actually,      the Institution           is some seven (7)
        miles distant       from the city and has no pub-
        llc transportation           facilities.          Employees
        living    in Wichita       Falls must either            own an
        automobile       or hire a taxi cab to reach their
        work.     Actually,      the Wichita          Falls State
        Hospital     has not begun to receive                the appli-
        cations     for employment of the better                  class
        of employees as have the other institutions
        located     nearer town or that have public
        transportation        facilities.           We feel     that the
        lack of transportation              facilities       results    in
        our failure       to obtain a better             class    of em-
        ployees     at this institution.               It is always
        our aim and purpose to improve the caliber
        of employees at our institutions                    because the
        type of employees that we have readily                       man-
        ifests    itself    in the general welfare                of the
        patients      in the Institution.              If the bus is
        placed in operation           between the Wichita             Falls
        State Hospital        and the city and hauls only
        patients     and mail, the bus and the driver
        would not be operating              to full      performance
        but, if employees are also hauled,                     then the
        bus and driver will           be in operation           on a
        full   time basis.

        L’In view of these circumstances,      we humbly
        request   an opinion    of your department as to
        whether the State Board of Control        could con-
        cur with the Superintendent       of the Wichita
        Falls State Hospital      in the employment of
        necessary    bus drivers   to operate   a bus for
        carrying   patients   and employees only, with-
        out charge,     to and from the City of Wichita
        Falls,   Texas.”
                Section   44 of Article          III    of   our Constitution,
among other       things,   provides:

               “The Legislature    shall provide      by law
        for the compensation     of all officers,       ser-
        vant s, agents,    and public   contractors,     not
        provided   for In this Constitution.         . . .I1

             House Bill  No. 807, Acts                 50th Legislature,   page
1028,    among other things,  provides                 in substance   that the
Han, Hall    H, Logan - Page 3          (v-656)


salarfes    of all State employees shall        be, for the perfod
beginning     September 1, 1947s and ending August 319 1949,
in such sums or amounts as may be provided            for by the
Legislature     in the general    approprfation    bPlls,   The Act
suspends for the current       bfennfum all laws and parts of
laws ffxfng     salaries of all suoh employees.

               In complfance      with the foregoing          constitution-
al and statutory        provisions,      the Legislature        has fixed
the salarfes       and perquisites       of all employees         of the re-
spective     eleemosynary      institutions      of the State in the
Eleemosynary       Appreprfation      Bill    for the current        biennium
(Acts 50th Leg,,        ch, 3309 ppe 566 through 6461,                The ap-
propriations       for the Wfchfta       Falls   State     Hospital     are
found therefn        at pages 585 through 589? and in the gener-
al riders      attached    thereto,     pages 609 through 616,             Thfs
Bill    also provides      that certafn       employeas #hall,        and oth-
ers may in the discretion            of the Board, receive           in addf-
tion to the salaries          therein    provided,      certain    perqui-
sites,     such as housing,       provisions,      utilities,       room9
board,     and laundry.       But nowhere therefn          have we been
able to ffnd any provision,             either    specifically       or by im-
plication,      authorizing      the Beard to provide          free trans-
portatfon,       such as is contemplated          hera, to either        the
officers     or employees      of the Hospital,

           Therefore,  fn our opfnfon,   ft necessarily  fol-
lows that the local   funds of the institution    may not be
legally  expended for such purpose.

             We are not to be understood      as holding   that the
Legislature    may not provide    free transportation     for both
offfcers    and employees of such fmstftutfons        as a part of
their    compensation  for services    rendered the State,      OUP
holding    here is predfcated    on the fact it has not done so.


                                   SUMMARY


              The State Board of Control     may not expend
       local    funds of the Wichfta Falls    State Hospf-
       tal   for the  purchase and operatfon    of a bus for
       the purpose of furnfshfng      free transportation
       to employees of the Hospital       to and from Wichfta
       Falls,   the Legfslature   having made no provfsion
    Hon. Hall H. Logan - Page 4     (v-656)



         for the free transportation    of such employees.
         Const. Art.  III, Sec. ltk, H. B. No. 807, Acts
         zTt$ Leg.,  p, 1028; .dcts 53th Leg.,  pp. 5%
             *
                                  Yours   very   truly,

                            ATTORNEYGENlCRALOF TEUS




    BWB:wb




,

                             ATTORNtiYGWZRAL ’